UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC FORM 10-QSB [ X ] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF FOR THE QUARTERLY PERIOD ENDED DECEMBER 31, 2007. [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT FOR THE TRANSITION PERIOD FROM to Commission File Number 333-130110 LONGFOOT COMMUNICATIONS CORP. (Exact name of small business issuer as specified in its charter) DELAWARE 76-0763470 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 4400 Biscayne Blvd, Suite 1500 Miami, Florida 33137 (Address of Principal Executive Offices) (Zip Code) Issuer's telephone number: (310) 385-9631 9229 Sunset Blvd., Suite 810 West Hollywood, California 90069 Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes X No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes X No The number of shares of the issuer's common stock outstanding as of December 31, 2007 was 3,329, 988. Transitional Small Business Disclosure Format (Check One): Yes No X 1 INDEX TO QUARTERLY REPORT ON FORM 10-QSB Page PART I FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 3 Condensed Consolidated Balance Sheets December 31, 2007 and September 30, 2007 4 Condensed Consolidated Statements of Operations For the Three Months Ended December 31, 2007 and 2006 And from Inception, July 21, 2004, to December 31, 2007 5 Condensed Consolidated Statement of Stockholders’ Equity From Inception, July 21, 2004, to December 31, 2007 6 Condensed Consolidated Statements of Cash Flows For the Three Months Ended December 31, 2007 and 2006 And from Inception, July 21, 2004, to December 31, 2007 7 Notes to Condensed Consolidated Financial Statements 11 Item 2. Management's Discussion and Analysis of Plan of Operation 16 Item 3. Controls and Procedures 20 PART II OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 4. Submission of Matters to a Vote of Security Holders 22 Item 6. Exhibits 22 Signatures 24 2 PART I FINANCIAL INFORMATION ITEM
